Citation Nr: 1003012	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-11 710	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left knee.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

The Veteran's most recent VA examination took place almost 
six years ago, in April 2004.  The mere passage of time does 
not require a new examination, but such an examination is 
required where there is evidence that the disability has 
worsened.  Palczewski v. Nicholson, 21 Vet App 174 (2007).  
At the VA examination the range of right knee motion was from 
0 to 105 degrees (allowing for pain).  During VA outpatient 
treatment in December 2004, the range of motion was from 5 to 
90 degrees, and arthritis was shown for the first time on 
diagnostic testing.  Given the evidence of worsening, a new 
right knee examination is required.

The report of the April 2004 examination does not include any 
findings pertinent to the Veteran's left knee.  Since then, 
the RO has associated with the claims file VA outpatient 
treatment records mentioning the Veteran's left knee 
disability, which indicate that it is worsening in severity 
and might now involve a tear or high-grade sprain.  These 
records include many, but not all, findings necessary to rate 
the Veteran's left knee disability pursuant to the rating 
schedule.

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination to evaluate the severity 
of his service connected knee 
disabilities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all existing left knee 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, subluxation, instability and 
ankylosis; 

b) determine whether the disability 
of either knee is manifested by 
weakened movement, excess 
fatigability, pain, incoordination 
or flare-ups.  These determinations 
should, be expressed in terms of the 
degree of additional range-of-motion 
loss due to any weakened movement, 
excess fatigability, incoordination, 
pain or flare-ups.

c) describe any subluxation and/or 
instability as slight, moderate or 
severe;

d) and describe how the Veteran's 
knee disabilities affect his ability 
to function, including industrially; 


2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


